DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “around” in claims 1, 7 and 8 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner has interpreted as anywhere within the electronic apparatus.
The term “smallest” in claim 3 is a relative term which renders the claim indefinite. The term “smallest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner has interpreted as rotation numbers lower than the upper limit value.
Dependent claims are rejected upon dependency of the above rejected independent claims.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.

With respect to claim 8 the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP. 2111.01. When the broadest reasonable interpretation covers a signal per se the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, See In Re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
Claim 8 recites “a computer readable, non-temporary, and tangibile medium.” For the reasons set forth above, the claim is directed to a non-statutory signal per se. The specification does not require otherwise at it is silent with respect to a "computer readable medium.".
The Examiner suggests that the Applicant might, for example, amend the claims to limit to a known statutory medium, such as a non-transitory computer readable medium which the examiner could interpret as including storage embodiments such as RAM memory or a hard disk and excluding non-statutory signals. The Examiner notes that care should be taken when using a term in the claims, as terms should have supporting basis in the description. See MPEP 608.01(o).




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OGAWA et al. (US 20150378404 A1).


As per claim 1, OGAWA discloses an electronic apparatus, comprising (see for example FIG. 1): 
a heat source (see for example [0005]); a temperature control target (see for example [0015], FIG. 5); a cooling fan configured to send outside air to the temperature control target (see for example [0005], [0028]); 
an outside air detection unit configured to detect a temperature of outside air (see for example [0028], [0030]); an ambient temperature detection unit configured to detect a temperature around the temperature control target (see for example [0028], [0030], [0033] and FIG. 2 and FIG. 7); and 
a control unit configured to calculate a predicted ambient temperature which predicts the ambient temperature in the future by using a heat generation amount of the heat source, a temperature of the outside air see for example [0043], [0055]), and the ambient temperature and to control a rotation number of the cooling fan on the basis of the predicted ambient temperature such that the temperature of the temperature control target does not exceed a temperature-specification upper limit value (see for example [0043], [0055], [0056], [0057], [0090], FIG. 7).
As per claim 2, OGAWA discloses the electronic apparatus according to claim 1, wherein the heat source is provided between an inlet configured to take in an outside air to be sent to the temperature control target by the cooling fan and the temperature control target (see for example [0043, [0120], [0141]).
As per claim 3, OGAWA discloses the electronic apparatus according to claim 1, wherein the control unit calculates the predicted ambient temperature for each of a plurality of stages obtained by dividing a rotation number of the cooling fan and controls the cooling fan by the rotation number corresponding to a smallest stage in rotation numbers corresponding to the stages at which a temperature of the temperature control target does not exceed the temperature-specification upper limit value on the basis of each of the predicted ambient temperatures (see for example [0036], [0055], [0058]).
As per claim 4, OGAWA discloses the electronic apparatus according to claim 1, wherein the control unit calculates the predicted ambient temperature by further using a positional relationship between the heat source and the temperature control target (see for example [0030], [0036], [0069], [0070], [0071], [0073]).
As per claim 5, OGAWA discloses the electronic apparatus according to claim 4, wherein the control unit calculates a contributing heat amount contributing to the predicted ambient temperature in the heat generation amount on the basis of the positional relationship and calculates the predicted ambient temperature by using the contributing heat amount (see for example [0008], [0030], [0036], [0069], [0070]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA et al. (US 20150378404 A1) in view of Yoshikawa et al. (JP 2006202898).

As per claim 6, OGAWA does not explicitly disclose the electronic apparatus according to claim 1, wherein the heat source is a storage drive configured to store data; and the temperature control target is a processor included in a storage controller configured to control the storage drive. Nevertheless, as evidenced by the teaching of Yoshikawa, it is known to consider the heat source a storage drive configured to store data; and the temperature control target is a processor included in a storage controller configured to control the storage drive (see for example Abstract). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the filing date of the claimed invention to modify the above teachings of OGAWA by having the heat source is as a storage drive configured to store data; and the temperature control target as processor included in a storage controller configured to control the storage drive in order to provide a fan control cooling system which can appropriately control temperature and the number of rotations of the fan, as well as temperature and noises by controlling the number of fan rotations on the basis of a status function obtained from the actual apparatus, when controlling the number of fan rotations through feed-back operation according to temperature in a heat generator HDD as suggested by Yoshikawa (see for example Abstract).
Per claims 8 and 7, these are fan and medium claims substantially paralleling the limitations in electronic apparatus claim 1. The above reference discloses the use of such media (see, e.g., FIG. 1-2) in implementing the prescribed steps, and all other limitations have been addressed as set forth above.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ISAAC TUKU TECKLU/            Primary Examiner, Art Unit 2193